DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered.
Applicant’s arguments, on page 12, with respect to the 35 U.S.C. 112(b) rejection of claims 4 and 6-7 have been fully considered and in light of amendment are persuasive.  The previously made 35 U.S.C. 112(b) rejection of claims 4 and 6-7 has been withdrawn. However, a new 35 U.S.C. 112(b) rejection has been made for claims 2-3 and 5-14 as necessitated by amendment.
Applicant's arguments filed, starting on page 10, with respect to the 35 U.S.C. 103 rejection to the claims have been fully considered but they are not persuasive. Regarding claims 1, 32, 34, and 36 applicant argues that none of the prior art of record teaches "and transmitting the CGI to the second base station based at least in part on the received instruction and whether system information is associated with the first SSB.” The examiner respectfully disagrees. Sharma discloses this feature in paragraph 86 with the exception of the SSB aspect, which is taught by Yilmaz in paragraph 64 and would be obvious for one of ordinary skill to combine with Sharma as detailed further in this action. Thus, Sharma in view of Yilmaz do teach all the features of the instant claim. Applicant’s arguments regarding the dependent claims are based on their dependence to claim 1 and are respectfully disagreed with for similar reasons. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 5 recite “the synchronization raster.” There is insufficient antecedent basis for these limitations in the claim. Claims 3 and 6-14 depend on claims 2 and 5 and are rejected based on their dependence.
Claims 8 recites “a first synchronization signal block (SSB)”, “a radio frequency band”, “a first base station”, “a second base station”, and “an instruction to report a global cell identifier (CGI)”.  There is insufficient antecedent basis for these limitations in the claim because they are all also recited in parent claim 1. Claims 9-10 depends on claim 8 and are rejected based on their dependence.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 32, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20200092774 A1) in view of Yilmaz (US 20190281510 A1).
Regarding claim 1, Sharma discloses:
“A method for wireless communication at a user equipment (UE), comprising: receiving a first … in a radio frequency band of a first cell of a first base station;” ([para 0079]: “The eNB 901 instructs a UE 904 to look for neighbour cells in the target RATs/frequencies. To do so the eNB 901 may need to schedule appropriate idle periods to allow the UE 904 to scan all cells in the target RATs/frequencies.” See Fig. 9.)
“reporting a physical cell identifier (PCI) for the first cell to a second base station based at least in part on the received first …” ([para 0080]: “The UE 904 reports the PCI of the detected cells 902 in the target RATs/frequencies.”)
“…receiving, from the second base station in response to the reported PCI, an instruction to report a global cell identifier (CGI) for the first base station; and” ([para 0081]: “The eNB 901 instructs the UE 904, using the newly discovered PCI as parameter, to read the CGI and the RAC of the detected neighbour cell 902 in case of GERAN detected cells, CGI, LAC, RAC and all broadcasted PLMN-ID(s) in case of UTRAN detected cells and CGI in case of CDMA2000 detected cells.”)
“transmitting the CGI to the second base station based at least in part on the received instruction” ([para 0082]: “After the UE 904 has read the requested information in the new cell 902, it reports the detected CGI and RAC (in case of GERAN detected cells) or CGI, LAC, RAC and all broadcasted PLMN-ID(s) (in case of UTRAN detected cells) or CGI (in case of CDMA2000 detected cells) to the serving cell eNB 901.”)
“and whether system information is associated with the first...” ([para 0086]: “In such an enhanced ANR mechanism, the UE reports, based on (for example) an indication broadcasted in the system information, if a neighboring cell has a connection to the 5GC or both CNs.”)
Sharma does not explicitly disclose that a “synchronization signal block (SSB)” is received from the first base station and used in reporting of the PCI.
However, Yilmaz discloses the missing feature that a “synchronization signal block (SSB)” is received from the first base station and used in reporting of the PCI ([para 0064]: “The SSB may comprise a primary synchronization signal (PSS) and a secondary synchronization signal (SSS). Wireless device 110 may determine a cell ID or physical cell identity (PCI), from the PSS and SSS.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sharma and Yilmaz, to modify the PCI transmission as disclosed by Sharma, to be based on a received SSB as disclosed by Yilmaz. The motivation for the PCI transmission being based on a received SSB is that the SSB contains synchronization signals that allow it to determine the PCI of the cell in which the SSB was transmitted, thus allowing it determine the PCI more efficiently, and thus allowing it to transmit the PCI more efficiently. Therefore, it would have been obvious to combine Sharma with Yilmaz to obtain the invention as specified in the instant claim.
Claim 32 contains substantially the same subject matter as claim 1, with the differences amounting to that claim 1 is directed towards a method and claim 32 is directed towards an apparatus containing generic hardware, which is disclosed in paragraph 88 of Sharma, and thus claim 32 is rejected for similar reason to claim 1.
Claim 34 contains substantially the same subject matter as claim 1, with the differences amounting to that claim 1 is directed towards a method and claim 34 is directed towards an apparatus invoking 35 U.S.C. 112(f), which is disclosed in paragraph 88 of Sharma, and thus claim 34 is rejected for similar reason to claim 1.
Claim 36 contains substantially the same subject matter as claim 1, with the differences amounting to that claim 1 is directed towards a method and claim 36 is directed towards a non-transitory computer-readable medium, which is disclosed in paragraph 88 of Sharma, and thus claim 34 is rejected for similar reason to claim 1.

Claims 2, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20200092774 A1) in view of Yilmaz (US 20190281510 A1) and R2-1802024 (ZTE CORPORATION, et al., "Consideration on Report CGI Measurement", 3GPP Draft, 3GPP TSG-RAN WG2 Meeting #101, R2-1802024).
Regarding claim 2, Sharma in view of Yilmaz discloses all the features of the parent claim.
Sharma in view of Yilmaz do not disclose “determining, by the UE, that the first SSB was received in the synchronization raster.”
However, R2-1802024 discloses the missing feature “determining, by the UE, that the first SSB was received in the synchronization raster.” ([page 1, line 32]: “According to RAN1 #91 agreement, SSB can be located on sync raster, or not located on sync raster…” ; [page 2, line 3-6]: “Regarding to ANR feature, when network receives an measurement report including an unknown PCI, the network can instruct UE to obtain the CGI of target cell by configuring reportCGI measurement towards UE, different from LTE, in NR, from RAN2’s perspective, following cases are on the table: Case 1: The measured SSB of target cell is associated with RMSI(normal case)…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sharma, Yilmaz, and R2-1802024 to modify the CGI transmission as disclosed by Sharma, to be based on whether an SSB was received in a synchronization raster as disclosed in R2-1802024. The motivation for the CGI transmission being based on the band of the received SSB is that it allows the CGI being transmitted to be the one that is relevant, thus improving network efficiency. Therefore, it would have been obvious to combine Sharma with Yilmaz and R2-1802024 to obtain the invention as specified in the instant claim.
Regarding claim 3, Sharma in view of Yilmaz and R2-1802024 discloses all the features of the parent claim.
Sharma further discloses “receiving, from the first base station, the system information associated with the first SSB; identifying the CGI based at least in part on the system information; and transmitting the CGI to the second base station.” ([para 0084]: “In step 3b as shown in FIG. 9, the UE 904 reads neighbouring cell system information in order to acquire the information required to be reported back to the serving cell 901.” ; [para 0082]: “After the UE 904 has read the requested information in the new cell 902, it reports the detected CGI and RAC (in case of GERAN detected cells) or CGI, LAC, RAC and all broadcasted PLMN-ID(s) (in case of UTRAN detected cells) or CGI (in case of CDMA2000 detected cells) to the serving cell eNB 901.”)
Regarding claim 5, Sharma in view of Yilmaz and R2-1802024 discloses all the features of the parent claim.
Sharma in view of Yilmaz do not disclose “determining, by the UE, that the first SSB was received off the synchronization raster.”
However, R2-1802024 discloses the missing feature “determining, by the UE, that the first SSB was received off the synchronization raster.” ([page 1, line 32]: “According to RAN1 #91 agreement, SSB can be located on sync raster, or not located on sync raster…” ; [page 2, line 3-10]: “Regarding to ANR feature, when network receives an measurement report including an unknown PCI, the network can instruct UE to obtain the CGI of target cell by configuring reportCGI measurement towards UE, different from LTE, in NR, from RAN2’s perspective, following cases are on the table… Case2: The measured SSB of target cell is not associated with RMSI, but the content of PBCH indicates the next sync raster of CD-SSB which associated with RMSI(multiple SSBs case); Case3: The measured SSB of target cell is not associated with RMSI, and without any indication of next CD-SSB (non standalone case)…”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sharma, Yilmaz, and R2-1802024 to modify the CGI transmission as disclosed by Sharma, to be based on whether an SSB was received in a synchronization raster as disclosed in R2-1802024. The motivation for the CGI transmission being based on the band of the received SSB is that it allows the CGI being transmitted to be the one that is relevant, thus improving network efficiency. Therefore, it would have been obvious to combine Sharma with Yilmaz and R2-1802024 to obtain the invention as specified in the instant claim.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20200092774 A1) in view of Yilmaz (US 20190281510 A1), and further in view of Li (US 20210014718 A1).
Regarding claim 4, Sharma in view of Yilmaz discloses all the features of the parent claim.
Sharma further discloses “…receiving, from the first base station, system information… identifying the CGI based at least in part on the system information associated with the second SSB; and transmitting the CGI to the second base station.” ([para 0084]: “In step 3b as shown in FIG. 9, the UE 904 reads neighbouring cell system information in order to acquire the information required to be reported back to the serving cell 901.” ; [para 0082]: “After the UE 904 has read the requested information in the new cell 902, it reports the detected CGI and RAC (in case of GERAN detected cells) or CGI, LAC, RAC and all broadcasted PLMN-ID(s) (in case of UTRAN detected cells) or CGI (in case of CDMA2000 detected cells) to the serving cell eNB 901.”)
Sharma in view of Yilmaz do not explicitly disclose “determining that system information is not associated with the first SSB”, “receiving, from the first base station, a second SSB wherein the second SSB is indicated at least in part by the first SSB”, nor “wherein the second SSB is received based at least in part on the received first SSB.”
However, Li discloses the missing features “determining that system information is not associated with the first SSB”, “receiving, from the first base station, a second SSB wherein the second SSB is indicated at least in part by the first SSB”, and “wherein the second SSB is received based at least in part on the received first SSB.” ([para 0115]: “FIG. 9 is a schematic diagram of distribution of synchronization signal blocks according to an embodiment of this application. As shown in FIG. 9, synchronization signal blocks indicated by global synchronization channel numbers (GSCN) are distributed in a comb manner. Based on the information processing method provided in the embodiments of this application, in an ANR process, when a cell global identifier of a cell cannot be obtained based on a synchronization signal block of a GSCN2 of a frequency F2, the terminal may synchronize a synchronization signal block of a GSCN3 of a frequency F4 based on location information carried on a broadcast channel in the synchronization signal block of the GSCN2, and obtain the cell global identifier based on the synchronization signal block of the GSCN3.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sharma, Yilmaz, and Li to modify the CGI transmission as disclosed by Sharma, to be based on a second SSB indicated by the first SSB as disclosed by Li. The motivation for doing so is that it allows the CGI to be obtained and transmitted even in cases of being unable to obtain the CGI from the original SSB, thus enhancing reliability. Therefore, it would have been obvious to combine Sharma with Yilmaz, and Li to obtain the invention as specified in the instant claim.

Claims 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20200092774 A1) in view of Yilmaz (US 20190281510 A1), R2-1802024 (ZTE CORPORATION, et al., "Consideration on Report CGI Measurement", 3GPP Draft, 3GPP TSG-RAN WG2 Meeting #101, R2-1802024), and further in view of Li (US 20210014718 A1).
Regarding claim 6, Sharma in view of Yilmaz and R2-1802024 discloses all the features of the parent claim.
Sharma further discloses “…identifying the CGI based at least in part on the system information associated with the second SSB; and transmitting the CGI to the second base station.” ([para 0084]: “In step 3b as shown in FIG. 9, the UE 904 reads neighbouring cell system information in order to acquire the information required to be reported back to the serving cell 901.” ; [para 0082]: “After the UE 904 has read the requested information in the new cell 902, it reports the detected CGI and RAC (in case of GERAN detected cells) or CGI, LAC, RAC and all broadcasted PLMN-ID(s) (in case of UTRAN detected cells) or CGI (in case of CDMA2000 detected cells) to the serving cell eNB 901.”)
Sharma in view of Yilmaz and R2-1802024 do not explicitly disclose “determining system information is not associated with the first SSB; receiving an indication to determine system information associated with a second cell of the first base station”
However, Li discloses the missing features “determining system information is not associated with the first SSB; receiving an indication to determine system information associated with a second cell of the first base station” ([para 0115]: “FIG. 9 is a schematic diagram of distribution of synchronization signal blocks according to an embodiment of this application. As shown in FIG. 9, synchronization signal blocks indicated by global synchronization channel numbers (GSCN) are distributed in a comb manner. Based on the information processing method provided in the embodiments of this application, in an ANR process, when a cell global identifier of a cell cannot be obtained based on a synchronization signal block of a GSCN2 of a frequency F2, the terminal may synchronize a synchronization signal block of a GSCN3 of a frequency F4 based on location information carried on a broadcast channel in the synchronization signal block of the GSCN2, and obtain the cell global identifier based on the synchronization signal block of the GSCN3.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sharma, Yilmaz, R2-1802024, and Li to modify the CGI transmission as disclosed by Sharma, to be based on system information associated with a second cell as disclosed by Li. The motivation for doing so is that it allows the CGI to be obtained and transmitted even in cases of being unable to obtain the CGI from the original cell, thus enhancing reliability. Therefore, it would have been obvious to combine Sharma with Yilmaz, R2-1802024, and Li to obtain the invention as specified in the instant claim.
Regarding claim 7, Sharma in view of Yilmaz, R2-1802024, and Li discloses all the features of the parent claim.
Sharma in view of Yilmaz and R2-1802024 do not explicitly disclose “wherein the second cell comprises a master long term evolution (LTE) evolved NodeB (eNB) of the first base station operating in a non-standalone mode.”
However, Li discloses the missing features “wherein the second cell comprises a master long term evolution (LTE) evolved NodeB (eNB) of the first base station operating in a non-standalone mode.” ([para 0093]: “It can be learned from the foregoing that, the non-independent cell is a cell in which no system information is sent or a cell in which only a part of system information is sent, and can work only as a secondary component carrier, but cannot work as a primary component carrier. Therefore, a measurement result of such a cell does not need to be considered in a trigger evaluation for a measurement event used for primary component carrier switching. Therefore, the non-independent cell may be set in the cell list, so that a measurement result of a cell in the cell list may not be considered in a trigger evaluation for a measurement event used for the primary component carrier switching; and a measurement result of a cell in the cell list may be considered in a trigger evaluation for a measurement event used for secondary component carrier switching. In this way, a waste of terminal processing resources caused by an unnecessary evaluation in a whitelist mechanism is avoided.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Sharma, Yilmaz, R2-1802024, and Li to modify the CGI transmission as disclosed by Sharma, to be based on system information associated with a second cell as disclosed by Li. The motivation for doing so is that it allows the CGI to be obtained and transmitted even in cases of being unable to obtain the CGI from the original cell, thus enhancing reliability. Therefore, it would have been obvious to combine Sharma with Yilmaz, R2-1802024, and Li to obtain the invention as specified in the instant claim.

Allowable Subject Matter
Claims 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, of the closest prior arts Sharma in view of Yilmaz and R2-1802024 discloses all the features of the parent claim as disclosed above. However, Sharma in view of Yilmaz and R2-1802024 does not disclose “determining a timing reference associated with a broadcast CGI based at least in part on the received first SSB; receiving, from the first base station, a broadcast CGI based at least in part on a transmission pattern associated with the timing reference; identifying the CGI based at least in part on the broadcast CGI; and transmitting the CGI to the second base station” within the context of the parent claims. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 8 obvious, over any of the prior art of record, alone or in combination. Claims 9-10 depend on claim 8 and are allowable based on their dependence.
Regarding claim 11, of the closest prior arts Sharma in view of Yilmaz and R2-1802024 discloses all the features of the parent claim as disclosed above. However, Sharma in view of Yilmaz and R2-1802024 does not disclose “determining a timing reference associated with dedicated resources for CGI at least in part based on the received first SSB; transmitting a CGI request in the dedicated resources based at least in part on a transmission pattern associated with the timing reference; receiving the CGI based at least in part on the transmitted CGI request; and transmitting the CGI to the second base station.” within the context of the parent claims. The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims 11 obvious, over any of the prior art of record, alone or in combination. Claims 12-14 depend on claim 11 and are allowable based on their dependence.
Claims 20-31, 33, 35, and 37 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 20, of the closest prior art Sharma discloses “A method for wireless communication at a first base station, comprising: receiving, from a user equipment (UE), a physical cell identifier (PCI) for a first cell of a second base station” in paragraph 80 and discloses “instruct the UE to report a global cell identifier (CGI)” in paragraph 81. However, Sharma does not disclose “identifying whether a radio frequency band of a first synchronization signal block (SSB) used to identify the PCI was received in a synchronization raster” nor that instructing the UE to report a global cell identifier (CGI) for the second base station is “based at least in part on the identification.” R2-1802024 discloses “identifying whether a radio frequency band of a first synchronization signal block (SSB) used to identify the PCI was received in a synchronization raster” on page 2, lines 3-10. However, R2-1802024 does not disclose that this identifying is performed by the base station, nor that this identification is used to determine whether to instruct the UE to report a CGI. Claims 33, 35, and 37 are similar to claim 20 and are allowable for similar reasons. Claims 21-31 depend on claim 20 and are allowable based on their dependence.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/SAAD KHAWAR/Primary Examiner, Art Unit 2412